Citation Nr: 0935362	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder disability. 

2.  Entitlement to service connection for a back disability.

3.   Entitlement to service connection for a left leg 
disability.

4.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1939 to July 
1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a back 
condition and hip, leg and shoulder disorders.

By way of history, the record reflects that the RO denied the 
Veteran's claim for a left shoulder disability in August 
1961.  The Veteran did not appeal this decision and his claim 
became final.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  The Veteran submitted a claim to 
reopen the matter in July 1962.  The RO informed the Veteran 
in a letter dated in July 1962 that his claim could not be 
opened because there was no new and material evidence.  The 
Veteran also submitted a claim in July 1997 and it was denied 
in January 1998.  The Veteran did not appeal.

In the Veteran's substantive appeal in July 2006, he appealed 
the issue of entitlement to service connection for a right 
eye condition.  However, in a February 2007 rating decision, 
the claim was granted.  Therefore, the issue of entitlement 
to service connection for a right eye condition is no longer 
on appeal, and the issues on appeal are as listed on the 
title page of this decision.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection for a left shoulder disability was 
denied in an August 1961 rating decision.  The Veteran was 
notified of this decision and he did not file an appeal.  

2.  In relevant part, in 1997 the Veteran filed another claim 
for service connection for a left shoulder disability due to 
a cyst removal.  By rating decision dated in January 1998, 
the RO denied the claim and issued notice to the Veteran.  
The Veteran did not appeal.

3.  Evidence received since the January 1998 RO decision is 
not cumulative or redundant.  However, it does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for a left shoulder disability.

4.  There is no competent medical evidence of a nexus between 
a back disability and active service, and the disability was 
not manifested to a compensable degree within one year from 
the date of separation from service.

5.  There is no competent medical evidence of a nexus between 
a left leg disability and active service, and the disability 
was not manifested to a compensable degree within one year 
from the date of separation from service.

6.  There is no competent medical evidence of a nexus between 
a left hip disability and active service, and the disability 
was not manifested to a compensable degree within one year 
from the date of separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's January 1998 decision, which denied a claim of 
entitlement to service connection for a left shoulder 
disability; the claim for service connection for a left 
shoulder disability is not reopened.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2008).

2.  A back disability was not incurred in or aggravated by 
service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

3.  A left leg disability was not incurred in or aggravated 
by service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

4.  A left hip disability was not incurred in or aggravated 
by service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material 

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

In the August 1961 rating decision, the RO denied the claim 
for entitlement to service connection for a left shoulder 
disability on the basis that there was no evidence of 
surgery, injury or complaint of pain relating to the 
Veteran's shoulder in service.  The relevant evidence of 
record at the time of the decision consisted of the Veteran's 
service treatment records.  The Veteran was notified of the 
decision in August 1961.  He did not file an appeal however, 
and the August 1961 rating decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 1962, the Veteran submitted a new claim for service 
connection on the basis that a nerve on the left side of his 
body went dead and affected his left shoulder.  The RO 
responded that there was no evidence showing such a condition 
in service.  In June 1997, the Veteran filed a claim for cyst 
removal resulting in nerve damage to his left shoulder.  In 
January 1998 the RO adjudicated the claim and stated that the 
Veteran did not have a well-grounded claim, as there was no 
evidence of cyst removal with damage to his left shoulder.  
The RO reasoned that the service medical records were 
negative and there was no medical evidence of record showing 
that the Veteran suffers from nerve damage to his left 
shoulder status post cyst removal.  Again, the Veteran did 
not appeal the determination, and the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In January 
2005 the Veteran sought to reopen his claim for a shoulder 
disability due to a fall in service.  

While the Veteran has asserted new claims for service 
connection on different grounds, a service connection claim 
includes all theories under which service connection may be 
granted.  See Bingham v. Principi, 18 Vet. App. 470, 474 
(2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005); see also 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).  The 
Veteran's alternative theory of service connection was 
encompassed within his original claim.  Roebuck v. Nicholson, 
20 Vet. App. 307 (2006).  Therefore, in order to reopen this 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Prior to the 1998 rating determination, the relevant evidence 
consisted of service treatment records from October 1939 
through July 1945; Oklahoma VA Medical Center treatment 
records dated from June 1972 to July 1973; VA examinations 
dated in June 1972 and July 1973;Temple VA Medical Center 
treatment records dated in January 1978; Dallas VA Medical 
Center treatment records from February 1981 to March 1981; 
and Marlin VA Medical Center treatment records from August 
1988 to June 1989.

Subsequent to the 1998 determination, the RO has received a 
transcript of DRO hearing dated in November 1998; Palestine 
VA Medical Center treatment records dated in September 2002; 
Dallas VA Medical Center treatment records from November 2006 
to April 2007; Dr. Gold treatment reports from March 2003 to 
November 2005; Central Texas VA Medical Center treatment 
records dated from May 1993 to June 1999 and from May 2004 to 
August 2005; treatment records from Regional Medical Center 
records dated in November 2006; and VA examination reports 
dated in December 2008 and February 2009. 
    
The Board finds that the evidence received since the January 
1998 rating decision is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  However, the evidence is 
not material as the new evidence provides no additional 
evidence with which to substantiate the claim.  There is no 
medical evidence linking the Veteran's orthopedic or 
neurological left shoulder disability to service or to an 
incident in service.  The VA examinations of record also 
merely discuss the Veteran's shoulder disability and not one 
of the reports attributes the Veteran's shoulder disability 
to service or any events in service, nor does the evidence 
show any continuity of symptomatology since service.  As 
there is no evidence of that the Veteran's left shoulder 
disability was incurred or aggravated by service, the Board 
does not find that there is material evidence with which to 
reopen the Veteran's claim.  

In addition to the newly submitted medical evidence, the 
Board has also considered the Veteran's lay statements in 
support of his claim.  However, statements provided by the 
veteran are not material within the meaning of 38 C.F.R. § 
3.156.  Lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

II.  Service Connection   

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  If the 
Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if the disease becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

The Veteran has requested service connection for back, left 
leg, and left hip disabilities.  The Veteran's accounts 
differ in his assertions regarding how he incurred his 
disabilities.  In the Veteran's claim for entitlement to 
service connection for the above referenced disabilities, 
dated in January 2005, the Veteran asserted that he fell on 
concrete after trying to tighten a bolt and landed on his 
"tailbone" injuring his back and leg.  He stated that after 
this incident he continuously had problems with his leg and 
hip.  The Veteran added another cause of his injuries during 
a February 2009 examination and stated that he injured his 
low back in service during an automobile accident in 1942 as 
well as a fall while changing a plane tire in 1943.  

A review of the Veteran's service treatment records show that 
upon enlistment in October 1939, the Veteran was in good 
health, his "organs of locomotion" were normal and no 
injuries were noted.  June 1941 records reveal that the 
Veteran had no injuries or maladies pertaining to his bones, 
joints or muscular system.  July 1941 treatment records 
reveal that the Veteran was in an automobile accident while 
in the passenger seat and was thrown up against the 
windshield.  The Veteran was treated for a wound to his right 
eye.  No complaints were noted regarding the Veteran's back, 
legs, or hips and his muscular system and bones were noted to 
be normal and absent any fractures.  After the Veteran's eye 
wound was addressed, he was returned to duty.  In July 1941, 
the Veteran reported pain in his legs, but no injury was 
provided.  A treatment record from 1942 shows that the 
Veteran had no history of injuries.  The Veteran received a 
physical examination in November 1942 and the examiner noted 
no diseases or deformities of the bones or joints and no 
weakness or atrophy of the muscular system.  The Veteran's 
separation examination dated in July 1945, shows that his 
back, left leg, and left hip were in normal condition and 
there were no complaints or injuries noted.  

Subsequent to service, complaints regarding the Veteran's 
back do not appear until 1972.  In 1972, the Veteran applied 
for a total disability rating based on his back condition 
stating that he sustained the injury on May 10, 1972 while 
lifting a heavy tire.  The Veteran received a VA examination 
in June 1972 and informed the examiner that he had no 
previous history of low back injury or pain.  The examiner 
found evidence of a lumbosacral strain.  The examiner noted 
some loss of the normal lordotic curve, possibly reflecting 
muscle spasm, and no degenerative changes were found.  The 
examiner stated that the Veteran's disability was not severe 
enough to preclude employment.  A VA examination was 
conducted in May 1973 revealing restricted backward 
extension, but well maintained intervertebral disc spaces.  A 
July 1973 VA examination shows that the Veteran had limited 
range of motion of his back.  Hospital records dated in March 
1981 show that the Veteran had degenerative disc disease of 
the lumbosacral spine and previous myelography.  December 
1982 records show cervical spondylosis.  

November 2006 medical records show that the Veteran was 
experiencing severe pain in his back, leg and hip.  The 
report noted that the Veteran's leg started hurting three 
weeks prior to his examination, and the Veteran reported no 
known injuries.  The examiner noted that the Veteran had an 
abnormal gait and his leg pain was diagnosed as sciatica.  
The Veteran's lumbar spine was found to be abnormal at L4-L5, 
L5-S1 with compression fracture and spondylolisthesis.  
December 2006 records report that the Veteran had low back 
pain since November 2006.  

With regard to the Veteran's claims for left leg and left hip 
disabilities, subsequent to service the Veteran had black 
outs in 1973, resulting in reported weakness on his right 
side and difficulty walking.  However, the Veteran did not 
report left leg or left hip problems until 2004.  Treatment 
records dated in 2004, show complaints of chronic leg and hip 
pain.  May 2004 records shows that the Veteran reported 
removing a wheel on an airplane during active duty and 
reported that he has had problems with his hip and leg since 
that time.  The Veteran did not mention his back when 
recounting the story.  

The Veteran was afforded a VA examination in December 2008 
for his claims of back, left leg, and left hip disabilities, 
but no service treatment records were available for review.  
In February 2009, the examiner had access to the Veteran's 
service treatment records and reassessed the Veteran.  The 
examiner noted that decades passed before the Veteran 
reported lumbosacral pain, left leg or left hip pain and 
concluded that the Veteran's disabilities are less likely 
than not caused by or related to service.  

After reviewing the evidence of record, the Board finds that 
there is no probative evidence that the Veteran's back, left 
leg or left hip disabilities began in service, continued in 
symptomatology since service, or are in any way related to 
service.  The separation examination is negative for any 
complaint or finding of back, left leg or left hip 
disabilities.  The record does not contain any medical 
opinions which link the Veteran's current disabilities to his 
period of service.  The record is also devoid of any 
complaints or findings associated with the Veteran's back, 
left leg or left hip disabilities until 1972, almost 30 years 
after service.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, as stated above, since the 
Veteran did not present with symptoms within a year of his 
separation from service, the presumptive regulations are not 
for application.  See 38 C.F.R. §§ 3.307, 3.309. 

The Board also notes that the Veteran presented for a back 
injury, which occurred on May 10, 1972, subsequent to 
service.  The Veteran reported injuring himself by lifting a 
tire; the same story that he avowed in February 2009 occurred 
in 1942 and caused his disabilities.  The Veteran's records 
indicated that he had strokes beginning in 1973 resulting in 
memory loss.  With respect to his testimony, the Veteran has 
provided many inconsistent accounts of the events at hand.  
The Board is left with the medical evidence of record and is 
satisfied that the numerous VA examinations and medical 
records provide a complete and accurate account of the 
Veteran's disabilities and do not support the Veteran's 
contentions.

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of these matters on 
that basis.  Rather, in this case, the preponderance of the 
evidence weighs against the claims.  Thus, the Veteran's 
claim of entitlement to service connection for back, left leg 
and left hip disabilities are denied.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in September 2005, prior to the 
initial adjudication of the claims.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Although no longer required, he was 
told to submit any medical records or evidence in his 
possession that pertained to the claims.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The September 2005 letter contained this notice, stating what 
is necessary to establish a claim for service connection and 
informed the Veteran of what qualifies as new and material 
evidence and what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).
The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability in a March 2006 letter.  The Veteran's 
claim was readjudicated in February 2007.  Thus, the Veteran 
has not been prejudiced by any timing deficiency.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and private medical 
records.  The Veteran also received several VA examinations 
in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for a left shoulder 
disability is final and is not reopened.  The appeal is 
denied.

Entitlement to service connection for a back disability is 
denied.




Entitlement to service connection for a left leg disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


